Case: 1:19-cv-00725-WOB-MRM Doc #: 20 Filed: 10/29/20 Page: 1 of 2 PAGEID #: 173




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI


MICHAEL DUETT,

                      Petitioner,                :   Case No. 1:19-cv-725

        - vs -                                       District Judge William O. Bertelsman
                                                     Magistrate Judge Michael R. Merz

WARDEN,
 Noble Correctional Institution,

                                                 :
                      Respondent.


   REPORT AND RECOMMENDATIONS ON MOTION TO AMEND
                   THE JUDGMENT


        This habeas corpus case is before the Court on Respondent’s Motion to Alter the Judgment

under Fed.R.Civ.P. 59(e)(ECF No. 19). The Motion was filed within the time allowed by that

Rule.

        The Motion points out that District Judge Bertelsman adopted the Magistrate Judge’s

Report and Recommendations (ECF No. 12) and Supplemental Report and Recommendations

(ECF No. 15), both of which recommended that the Petition be dismissed with prejudice.

However, the Clerk has entered a judgment which dismisses the Petition without prejudice. The

Magistrate Judge attributes the difference to a clerical error and respectfully recommends that the

Motion be granted and an amended judgment be entered dismissing the Petition with prejudice.




                                                1
Case: 1:19-cv-00725-WOB-MRM Doc #: 20 Filed: 10/29/20 Page: 2 of 2 PAGEID #: 174




       The amended judgment should also reflect that Judge Bertelsman has denied a certificate

of appealability and certified that an appeal would not be taken in good faith.



October 29, 2020.

                                                            s/ Michael R. Merz
                                                           United States Magistrate Judge


                            NOTICE REGARDING OBJECTIONS



Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written objections to the
proposed findings and recommendations within fourteen days after being served with this Report
and Recommendations. Because this document is being served by mail, three days are added under
Fed.R.Civ.P. 6. Such objections shall specify the portions of the Report objected to and shall be
accompanied by a memorandum of law in support of the objections. A party may respond to
another party’s objections within fourteen days after being served with a copy thereof. Failure to
make objections in accordance with this procedure may forfeit rights on appeal.




                                                 2
